Name: Commission Regulation (EEC) No 2124/89 of 14 July 1989 repealing Regulation (EEC) No 1154/89 on transitional measures concerning the application of certain monetary compensatory amounts as regards the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 7. 89 Official Journal of the European Communities No L 203/25 COMMISSION REGULATION (EEC) No 2124/89 of 14 July 1989 repealing Regulation (EEC) No 1154/89 on transitional measures concerning the application of certain monetary compensatory amounts as regards the United Kingdom Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant Management Committees, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), Whereas Commission Regulation (EEC) No 11 54/89 (3) fixes the period and the sector in respect of which transi ­ tional measures are applied in the United Kingdom in order to avoid speculation on goods following the dismantling of the monetary compensatory amounts on 1 May 1989 ; whereas the trend in the pound sterling has led to the application of monetary compensatory amounts which are higher than those applying before 1 May 1989 ; whereas, in order to avoid risks arising from this new situation, the transitional measures in question should be repealed as regards the United Kingdom ; Article 1 The provisins of Regulation (EEC) No 1154/89 are hereby repealed as regards the United Kingdom. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6 . (2) OJ No L 182, 3 . 7 . 1987, p . 1 . (') OJ No L 119, 29. 4. 1989, p. 87.